DETAILED ACTION
Applicant’s reply to the Office Action of 07/15/2020 was received in the Patent and Trademark Office on 07/15/2020, which is after the expiration of the period for reply set in the last Office Action. Subsequently the Applicant filed a petition to revive under 37 CFR 1.137(a) setting forth that applicant’s failure to reply was unintentional. On 06/24/2021 as decision with respect to the petition to revive was made wherein the petition was granted. Accordingly, the Amendment of 07/15/2020 is considered. 
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 07/15/2020 (After the Non-Final Action of 11/15/2019), wherein in the Amendment claims 1, 6, 8, 13 are amended, and claims 3-6, 10-12, 14-19 stand canceled, wherein claims 1-2, 7-9, 13, 20 are pending of which Claims 1, 8, 13 are recited in independent form. Specifically, independent claims 1, 8, 13 are amended to include limitations which include limitations that distinguish the claims over the prior art of record. 
Regarding claim 1, the independent claim has been amended to require the limitations “based on the user context and a content of the incoming notification generating a competitive message by: providing an application programming interface (API) to an enterprise, capturing an application information of an application that has recently been opened by the user and presenting the application information to the API of the enterprise, receiving a competing offer related to the application information of ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 2, 7, depend from claim 1 and therefore inherit the distinguishing limitations set forth above, and are therefore similarly distinguished. 
Regarding claim 8, the independent claim has been amended to require the limitations “based on the user context and a content of the incoming notification generating a competitive message by: providing an application programming interface (API) to an enterprise, capturing an application information of an application that has recently been opened by the user and presenting the application information to the API of the enterprise, receiving a competing offer related to the application information of the recently opened application or the content of the incoming notification, and communicating the competing offer as the competitive message to the inbox; based on ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claim 9 depends from claim 8 and therefore inherits the distinguishing limitations set forth above, and are therefore similarly distinguished. 
Regarding claim 13, the independent claim has been amended to require the limitations “based on the user context and a content of the incoming notification generating a competitive message by: providing an application programming interface (API) to an enterprise, capturing an application information of an application that has recently been opened by the user and presenting the application information to the API of the enterprise, receiving a competing offer related to the application information of the recently opened application or the content of the incoming notification, and communicating the competing offer as the competitive message to the inbox; generating and communicating an auto-response to a sender of the first notification indicating the first notification is scheduled to be communicated to the user at a later ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 20 depends from claim 13 and therefore inherits the distinguishing limitations set forth above, and are therefore similarly distinguished. 


The noted limitations when considered in combination with ALL the other limitations of claims 1, 8, and 13 serve to distinguish the present invention over the prior art. The closest art of record includes United States Patent Application Publication US-20170099592 to Loeb et al (hereinafter d1) and United States Patent Application Publication US-20170118159 to Ratiu et al (hereinafter d2). The prior art at best teaches Multi-App message buffer and Multi-Application notification message analyzer which performs deep message analysis to extract metadata (see d1 para. 0135) which a user message display filter and determine action to be taken based on message content, user context, and user preferences (i.e. determine time sensitivity) (see d1 para. 0137) wherein a notification may be determined to not be urgent (see d1 para. 0090); informing the source of the notification about the delivery status including whether the notification was received by or at least presented to the user (i.e. generating and communicating an auto-response) (see d1 para 0090); an event (i.e. notification) evaluation process, wherein an evaluator receives information when a user-defined event has occurred (e.g., a new event has been detected by an event handler interface provided by notification or messaging services); wherein the evaluator evaluates the event based on user preferences to determine if notification should be sent; wherein the evaluator determines based on user defined events and user preferences that a notification message should be sent to user device (i.e. time sensitive) wherein the user device receives a notification message (see d1 para. 0081-0082, para. 0126) including a solicitation message (i.e. companion notification as presence indicates exception made); 
Neither D1 nor D2 teach using a competitive message by: providing an application programming interface (API) to an enterprise, capturing an application information of an application that has recently been opened by the user and presenting the application information to the API of the enterprise, receiving a competing offer related to the application information of the recently opened application or the content of the incoming notification, and communicating the competing offer as the competitive message to the inbox in addition to the limitation noted above in combination with all the limitations of the claims. 
In view of the foregoing remarks, claims 1, 8, 13 are patentably distinguishable over d1 and/or d2. Because claims 2, 7, 9, 20 depend from at least one of independent 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 8, 13 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 1, 8, 13 and the remaining pending dependent claims also contain the limitations noted above and add further limitations, therefore the claims are similar distinguished over the art made of record. Therefore claims 1-2, 7-9, 13, 20 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160308940 to Procopio et al discloses notifying a user of a change to a file stored in a cloud-based file-storage system. A first indication of a first change to the file by a first user is received from a remote server, where the file is associated with a second user and is stored by the remote server. Subscription preferences of the second user are received. A notification indicating the first change to the file is displayed on a mobile device associated with the second user if a category of the notification is allowed by the subscription preferences. The notification includes a graphical preview of the file, an identifier of the file, and an identity of the first user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643